Citation Nr: 0016249	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether an appeal has been perfected from the denial of a 
compensable rating for post-operative residuals of bilateral 
inguinal hernia.

2.  Entitlement to service connection for a heart disorder 
manifested by mitral valve prolapse with chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May to September 
1990 and from November 1990 to May 1991, as well as 
additional periods of unverified service with the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
mitral valve prolapse and bilateral hernias.  An April 1995 
Supplemental Statement of the Case then granted service 
connection for bilateral inguinal hernias, with assignment of 
a zero percent (noncompensable) disability rating.

In April 1997, the Board remanded this case for additional 
development.  The RO complied with the Board's Remand 
instructions to the extent possible, and this case is ready 
for appellate disposition.


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal with 
respect to her claim for a compensable rating for post-
operative residuals of bilateral inguinal hernias.

2.  The veteran currently has mitral valve prolapse with mild 
mitral regurgitation.

3.  The veteran complained of chest pain during her periods 
of active and inactive military service, but no 
cardiovascular disease was diagnosed during a period of 
active service or within the year after her separation from 
active service.

4.  There is no competent medical evidence showing that any 
current heart disorder/pathology is related to disease or 
injury incurred during service or that the veteran was 
disabled during inactive service as a result of any heart 
disorder/pathology.


CONCLUSIONS OF LAW

1.  A substantive appeal as to the assignment of a 
compensable disability rating for post-operative residuals of 
bilateral inguinal hernia was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105(a), 
7105(d)(3), and 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, and 20.301 (1999).

2.  The claim to service connection for a heart disorder 
manifested by mitral valve prolapse with chest pain is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Higher rating for bilateral inguinal hernias

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to a compensable rating for the veteran's service-connected 
post-operative residuals of bilateral inguinal hernias. 

In March 2000, the veteran and her representative were given 
notice that the Board was going to consider whether an appeal 
was perfected with respect to this claim and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  VAOPGCPREC 9-99 (holding that 
the Board has the authority to adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal and may dismiss an appeal in the absence of a timely 
filed substantive appeal, but that the claimant should be 
first afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness); cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
March 2000 letter to the veteran provided her notice of the 
regulations pertinent to the issue of timeliness and adequacy 
of substantive appeals, as well as notice of the Board's 
intent to consider this issue.  The veteran was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  She did not respond.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

An April 1994 rating decision denied service connection for 
residuals of hernia surgery, and the veteran's notice of 
disagreement in November 1994 encompassed this issue.  An 
April 1995 Supplemental Statement of the Case (SSOC) granted 
service connection for this condition, with assignment of a 
zero percent disability rating.  The veteran did not disagree 
with the assigned rating.  Her substantive appeal in June 
1995 expressed continued disagreement only with the denial of 
service connection for mitral valve prolapse and contained no 
allegations of error of fact or law regarding a claim for a 
higher rating for residuals of hernia surgery.  The prior 
notice of disagreement concerning the denial of service 
connection cannot be read to include disagreement with the 
disability rating assigned for this condition once service 
connection was granted.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (The issue of the amount of compensation for 
a service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)

In October 1996, the veteran's representative submitted a 
statement indicating disagreement with the rating assigned 
for the residuals of hernia surgery.  This was more than one 
year after the grant of service connection.  However, the 
Board remanded this claim in 1997 for the purpose of 
providing the veteran an adequate Statement of the Case as to 
this issue.  A SSOC was issued in August 1999.  Under 
pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999). 

In this case, since the SSOC was provided after expiration of 
the one-year period, the time limit that governed filing of a 
substantive appeal was within 60 days from the date of 
mailing of the SOC.  The SSOC provided to the veteran in 
August 1999 advised her that she had to file an appeal within 
60 days if the SSOC addressed an issue not included in her 
substantive appeal.  That 60-day period expired on 
October 27, 1999. 

In this case, no response was received from the veteran or 
her representative within the 60-day period.  Although her 
representative included this issue in the written argument 
presented to the Board in January 2000, the Board still lacks 
jurisdiction to consider this claim.  That presentation was 
received more than 60 days after issuance of the SSOC.  Also, 
it was filed with the Board and not the Regional Office.  Cf. 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year NOD 
filing period, cannot constitute a valid NOD, because it was 
taken before the Board and not the RO and it did not serve to 
trigger or initiate appellate review).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a valid appeal of this issue, so any purported appeal is 
not in conformity with the law.  Absent a timely substantive 
appeal, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.301 (1999); 
YT v. Brown, 9 Vet. App. 195 (1996).

B.  Heart condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16) (West 
1991); 38 C.F.R. § 3.1(k) (1999).  Active military, naval, or 
air service includes (1) active duty; (2) any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c) (1999).  Inactive duty training includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State.  38 C.F.R. § 3.6(d) (1999).  
Therefore, an individual can be service-connected for an 
injury incurred during inactive service, but not for a 
disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).  The fact that the 
veteran was found to have mitral valve prolapse while she was 
allegedly still in the National Guard does not mean that she 
is entitled to service connection for this condition.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for a 
cardiovascular disorder may be established based on a legal 
presumption by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).

The veteran maintains that she began experiencing chest pains 
in 1990 during her advanced training.  She stated that this 
was just one incident and occurred after she was bitten by an 
insect.  She states that mitral valve prolapse was diagnosed 
in 1993 prior to her separation from inactive service.  She 
had not sought any private medical treatment for her heart 
since her separation from service, but testified that she was 
receiving VA treatment that included diagnosis of mitral 
valve prolapse.  She maintains the VA doctors have also 
discussed mitral valve regurgitation and hypertrophic 
cardiomyopathy.  She states that her heart murmurs and chest 
pains are manifestations of the mitral valve prolapse.  She 
stated that her doctors told her this condition could have 
been caused by stress.  She testified that she was under a 
lot of stress during service, particularly during Desert 
Storm when she was anxious that she would be sent overseas.  
At that time, she watched news reports concerning the Persian 
Gulf War and knew of people that were killed.  She alleges 
that she again experienced chest pains during this time 
period, but did not seek medical treatment because she did 
not think it was serious. 

In her substantive appeal, the veteran maintained that her 
mitral valve prolapse was an indicator of a chordal rupture.  
In the October 1996 presentation, her representative argued 
that the mitral valve prolapse was a manifestation of 
infective endocarditis or an infection from a different 
infecting organism such as viridans streptococci, bacterial 
endocarditis, or staphylococcus. 

The Board has reviewed all the evidence of record, which 
consists of:  (1) the veteran's contentions, including those 
raised at a personal hearing in 1995; (2) her service medical 
records; (3) outpatient VA treatment records dated from 1992 
to 1994; (4) the report of a VA examination conducted in 
1998; and (5) medical treatise evidence concerning 
cardiovascular disorders.  The evidence pertinent to this 
issue is discussed below.  The Board notes that the veteran's 
original claims file was apparently lost after the Board 
remanded this case in 1997.  The claims file has been rebuilt 
to the extent possible, and the veteran was provided an 
opportunity to submit any evidence that she had in her 
possession.

The veteran's enlistment examination in 1990 showed no 
cardiovascular abnormalities.  In September 1990, she sought 
treatment after an insect bite and stated that she had had 
tightness of the chest since the bite the prior day.  In 
October 1992, she complained of groin, abdominal, and chest 
pain; the only diagnosis was bilateral inguinal ligament 
sprain.  Therefore, her service medical records document some 
complaints of chest pain.  However, the veteran is not a 
medical professional and, therefore, her testimony is not 
competent to establish that she actually had cardiovascular 
disease during service.

In this case, incurrence in service is not factually shown.  
There are no records available showing that any heart disease 
was, in fact, diagnosed during service.  Complaints of chest 
pain are symptoms only and potential manifestations of 
several diseases, not only of cardiovascular origin.  The 
veteran's two complaints of chest pain, standing alone, are 
insufficient evidence to conclude that she actually had any 
cardiovascular pathology during service.  Her service medical 
records do not show diagnosis of any cardiovascular disease 
or findings of mitral valve prolapse.  

On a health questionnaire completed in July 1992, the veteran 
denied ever having any heart disease, including murmur, 
valvular disorder, or heart defect.  In June 1993, she stated 
that she wanted to check a systolic heart murmur that had 
been diagnosed in February 1993, and she complained of 
occasional chest pain.  It was noted, however, that she was 
asymptomatic with occasional palpitations.  Examination 
showed a systolic murmur and mild systolic click.  An 
echocardiogram was conducted in June 1993, which showed 
mitral valve prolapse and mild mitral regurgitation.  In July 
1993, she complained of occasional stabbing chest pains.  The 
examiner's impression was mitral valve prolapse, relatively 
asymptomatic.  

It must be noted, initially, that it is, at best, unclear 
from the record whether the veteran has a currently 
disability as required for a well-grounded claim.  The RO 
determined that mitral valve prolapse is merely a finding 
upon echocardiogram and not a disability in and of itself.  
The veteran argues otherwise.  The treatise evidence 
submitted in the veteran's case indicates that mitral valve 
prolapse is common and usually benign; it only leads to 
further difficulties where other cardiovascular pathology is 
present such as severe mitral regurgitation or ventricular 
tachycardia.  The medical evidence does not show that the 
veteran has either of these conditions and, in fact, labels 
her mitral valve prolapse as asymptomatic, which clearly 
indicates that she does not have a disability as a result of 
this finding.  However, even accepting that the 
echocardiogram findings of pathology such as mitral valve 
prolapse and mild mitral regurgitation are sufficient for a 
current disability, this claim is still not well grounded.

It is also unclear from the record the exact date that the 
veteran separated from her inactive service, but she alleges 
that mitral valve prolapse was found in 1993 while she was 
still a member of the National Guard.  However, as indicated 
above, she is not entitled to service connection for this 
condition because an individual can be service-connected for 
an injury incurred during inactive service, but not for a 
disease.  See VAOPGCPREC 86-90 (July 18, 1990) 
(manifestations of cardiovascular disease, such as a heart 
attack of nontraumatic origin, do not constitute injuries).  
Moreover, in the absence of documented disability from injury 
or disease during any period of active duty for training 
while a member of the National Guard, it cannot be said that 
the veteran was disabled from a disease or injury incurred in 
or aggravated in the line of duty.  Although mitral valve 
prolapse was discovered in 1993, it was noted at the time to 
be asymptomatic, and she was not, therefore, disabled as a 
result of this condition/pathology.  See Harris v. West, No. 
99-53 (U.S. Vet. App. May 19, 2000).  

Further, there is no competent medical nexus evidence to 
associate any current cardiovascular disorder with a disease 
or injury during service.  The medical evidence does not show 
findings of heart-related pathology until 1993.  The veteran 
has not alleged that she sought treatment for her heart from 
any physicians prior to that time.  The findings of mitral 
valve prolapse and mitral regurgitation were more than one 
year after the veteran's separation from active service in 
May 1991.  Therefore, she is not entitled to presumptive 
service connection.  There is no competent evidence showing 
that any heart pathology was present prior to 1993.  At no 
time has a medical professional stated that any of the 
veteran's current cardiovascular disorders/pathology, 
including mitral valve prolapse, is in any manner related to 
her military service, including her complaints of chest pain, 
or began during service or within the first year after her 
separation from active service.  There is also no medical 
support for the veteran's contention that her mitral valve 
prolapse resulted from stress she experienced during service.

It is not clear whether the veteran is alleging that she had 
chronic chest pain between 1991 and 1993.  Mitral valve 
prolapse and/or regurgitation are not the type of symptom 
that the veteran could be aware of unless actual testing was 
performed.  Regardless, there is no competent medical opinion 
of record showing that any current cardiovascular 
disorder/pathology is related to any prior symptoms the 
veteran may have experienced.  Cf. Savage, 10 Vet. App. at 
497.  The mere existence of continuity of symptomatology does 
not necessarily mean that there is a nexus between the 
present disorder and the post-service symptoms as required by 
Savage.  

For the reasons discussed above, the Board concludes that the 
veteran's claim for service connection for a heart disorder 
manifested by mitral valve prolapse with chest pain is not 
plausible.  The only evidence indicating that the veteran has 
a heart condition that is related to her military service 
consists of statements from the veteran and her 
representative.  However, the veteran cannot meet her initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting her 
own opinion and that of her representative.  Neither the 
veteran nor her representative has the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that there is no medical evidence indicating 
that the veteran's mitral valve prolapse is a manifestation 
of infective endocarditis or an infection from a different 
infecting organism such as viridans streptococci, bacterial 
endocarditis, or staphylococcus, as her representative has 
argued.  There is also no medical evidence showing that her 
mitral valve prolapse is an indicator of chordal rupture, as 
the veteran argued in her substantive appeal.  As indicated 
above, neither the veteran nor her representative is 
competent to make such judgments.

The Board's 1997 Remand instructed the RO to provide the 
veteran a VA examination and obtain medical opinions as to 
the etiology, onset, and manifestations of any current 
cardiovascular disability.  A Board remand confers upon the 
veteran the right to compliance with the Remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  According 
to the evidence of record, the veteran failed to report for 
the cardiovascular examination scheduled in April 1998, and 
the Board's questions concerning the etiology of any current 
cardiovascular disorder have not been answered.

However, this case is very different than Stegall because the 
veteran has not submitted a well-grounded claim.  Where a 
claim is not well grounded, there is no duty to assist in 
developing facts pertinent to the claim, including providing 
any additional medical examinations at VA expense.  38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).  Since 
there is no duty to assist with respect to this claim, any 
additional action by the Board to enforce the 1997 Remand 
orders is not required under Stegall.  Roberts v. West, 13 
Vet. App. 185, 188-89 (1999).  

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform her of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  She 
has not alleged that any medical records exist that would 
tend to show that she has a heart condition that is somehow 
related to her military service.  

The presentation of a well-grounded claim is a threshold 
issue.  Since the veteran has failed to present competent 
medical evidence that her claim for service connection for a 
heart disorder manifested by mitral valve prolapse with chest 
pain is plausible, the claim must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.









	(CONTINUED ON NEXT PAGE)


ORDER

The appellant having failed to perfect an appeal through 
filing of a substantive appeal, the claim of entitlement to a 
compensable rating for post-operative residuals of bilateral 
inguinal hernias is dismissed.

Entitlement to service connection for a heart disorder 
manifested by mitral valve prolapse with chest pain is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

